SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be, and it hereby is, AFFIRMED.
The plaintiff-appellant Gabriel Gonzalez appeals the judgment of the United States District Court for the Southern District of New York (Sidney H. Stein, Judge), which dismissed his Title VII claims on summary judgment. The plaintiff, an employee of the New York Transit Authority, alleges that the Transit Authority and his supervisor William Yost demoted him because of his race, color, and national origin following an investigation concerning falsified time sheets. The plaintiff also asserts that William Yost retaliated against him because of a personal “grudge” that Yost held as a result of the plaintiffs participation in a 1998 union grievance hearing regarding overtime pay.
Having conducted a de novo review of the record, we affirm for substantially the reasons set forth in the magistrate judge’s 47-page Report and Recommendation, which was adopted by the district court. See Gonzalez v. New York City Transit Authority, No. 00Civ.4293 (S.D.N.Y. June 21, 2001).
The judgment of the District Court is hereby AFFIRMED.